Per Curiam:
There was nothing in this case to submit to a jury. Care had been taken, but a few days before the accident, to close up the hole into which the plaintiff fell; and there is no evidence that it had. been reopened, either with the knowledge or assent of the defendants. More than this, as the plaintiff had previous knowledge of the hole, and had helped to close it up, it was quite as much his business as that of anyone else, to see that it had remained as he had left it.
The judgment is affirmed.